OPINION — AG — ** ALCOHOLIC BEVERAGE — MUNICIPAL COURT CONVICTION — PACKAGE STORE LICENSE ** ALTHOUGH 37 Ohio St. 1976 Supp., 527 [37-527](4), PROHIBITS THE ISSUANCE OF A RETAIL PACKAGE STORE LICENSE WHERE THE APPLICANT HAS A PREVIOUS CONVICTION IN STATE OR FEDERAL OFFENSE, A PREVIOUS CONVICTION IN A MUNICIPAL COURT RELATING TO ALCOHOLIC BEVERAGE IS NOT INCLUDED WITHIN THE PROVISIONS OF THIS SECTION. THE PREVIOUS CONVICTION DISCUSSED IN 37 Ohio St. 1976 Supp., 527 [37-527](4) RELATES TO ANY CONVICTION OF A STATE OR FEDERAL LAW INVOLVING BEER WITH LESS THAN 3.2 PERCENT (3.2%) ALCOHOL BY WEIGHT AS WELL AS STRONG BEER, WINE OR SPIRITS. CITE: 25 Ohio St. 1971 2 [25-2], 37 Ohio St. 1971 506 [37-506](2) (DANIEL J. GAMINO)